

	

		II

		109th CONGRESS

		1st Session

		S. 493

		IN THE SENATE OF THE UNITED STATES

		

			March 2, 2005

			Mr. Grassley (for

			 himself, Mr. Cochran,

			 Mr. Lott, and Mr. Bunning) introduced the following bill; which

			 was read twice and referred to the Committee on Health, Education, Labor, and

			 Pensions

		

		A BILL

		To amend title II of the Higher Education Act of 1965 to

		  increase teacher familiarity with the educational needs of gifted and talented

		  students, and for other purposes.

	

	

		1.Amendment to title

			 II of the Higher Education Act of 1965

			(a)State

			 grantsSection 202(d) of the

			 Higher Education Act of 1965

			 (20 U.S.C.

			 1022(d)) is amended by adding at the end the following:

				

					(8)Gifted and

				talented studentsIncorporating the learning needs of gifted and

				talented students into the activity described in paragraph (1), (2), or (3) in

				order to ensure that new teachers possess basic knowledge and skills necessary

				to meet the educational needs of gifted and talented students.

					(9)New-teacher

				mentoring on the needs of gifted and talented

				studentsEstablishing or expanding new-teacher mentoring and

				assessment programs (including induction and evaluation programs) that are a

				part of the licensure process that includes the development of a portfolio

				produced by the new teacher, under the supervision and guidance of a veteran

				teacher mentor, which is designed to demonstrate that the new teacher possesses

				basic knowledge of the classroom indicators of giftedness, is able to identify

				student learning differences among gifted students, and is able to provide

				instruction to accommodate such differences.

					.

			(b)Partnership

			 grantsSection 203(e) of the

			 Higher Education Act of 1965

			 (20 U.S.C.

			 1023(e)) is amended—

				(1)in paragraph (1),

			 by striking and limited English proficient individuals and

			 inserting , limited English proficient individuals, and gifted and

			 talented students; and

				(2)by adding at the

			 end the following:

					

						(5)Gifted and

				talented studentsIncreasing the knowledge and skills of

				preservice teachers participating in activities under subsection (d) in the

				educational and related needs of gifted and talented students by, among other

				strategies, infusing teacher coursework with units on the characteristics of

				high-ability learners, using assessments to identify preexisting knowledge and

				skills among students, and developing teaching strategies that are driven by

				the learner’s progress.

						.

				

